Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 5, 1990, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to admit into evidence the alleged hearsay statement made by a nonwitness to the defendant’s private investigator. Although the declarant asserted that the defendant was not aware that the declarant possessed the gun prior to the declarant discharging it towards the victim’s automobile, this exculpatory portion of the declaration was not adverse to the declarant’s penal interest (see, People v Maerling, 46 NY2d 289; People v Jerido, 171 AD2d 885; People v Nicholson, 108 AD2d 929).
The defendant’s remaining contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Rosenblatt, Ritter and Santucci, JJ., concur.